[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
[MEMORANDUM OF DECISIONMOTION FOR SUMMARY JUDGMENT]
A motion for summary judgment having been made by the defendant's with accompanying affidavits thereto, and no counter affidavit having been filed by the plaintiff, and the matter having been heard by the court, and the plaintiff's counsel having indicated to the court that he had not had the opportunity to file an opposing affidavit; the court will grant the plaintiff two weeks from today's date to file papers in response to the defendants' motion for summary judgment. If papers are filed, the court will reschedule a hearing on plaintiff's motion. If papers are not filed, the court will act upon the plaintiff's motion as it presently stands.
LAWRENCE L. HAUSER, JUDGE CT Page 4437